  Case 2:17-md-02785-DDC-TJJ Document 1794-1 Filed 08/08/19 Page 1 of 4




                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF KANSAS


IN RE: EpiPen (Epinephrine Injection, USP)   CASE NO.: 2:17-MD-02785-DDC-TJJ
Marketing, Sales Practices and Antitrust
Litigation                                   Hon. Daniel D. Crabtree

                                             Hon. Teresa J. James

SANOFI-AVENTIS U.S. LLC,                     CASE NO. 2:17-CV-02452-DDC-TJJ

                 Plaintiff/
                 Counterclaim-Defendant,

      v.

MYLAN Inc., et al.,

                 Defendants/
                 Counterclaim-Plaintiffs.

This Document Relates to the Sanofi Case.    Document Filed Electronically



          DECLARATION OF ERIC HOCHSTADT IN SUPPORT OF
   PLAINTIFF/COUNTERCLAIM-DEFENDANT SANOFI-AVENTIS U.S. LLC’S
        OPPOSITION TO MYLAN’S MOTION TO EXCLUDE OPINION
              TESTIMONY OF MARY ANN MICHELIS, M.D.
    Case 2:17-md-02785-DDC-TJJ Document 1794-1 Filed 08/08/19 Page 2 of 4




       I, Eric Hochstadt, declare under penalty of perjury as follows:

       1.      I am a member of the Bar of the State of New York and a partner at the law firm of

Weil, Gotshal & Manges LLP, attorneys for Plaintiff/Counterclaim-Defendant Sanofi-Aventis

U.S. LLC (“Sanofi”) in this action.

       2.      I have personal knowledge of the facts set forth herein and, if called as a witness,

could and would testify competently thereto.

       3.      I submit this Declaration in Support of Sanofi’s Opposition to Mylan’s Motion to

Exclude Opinion Testimony of Mary Ann Michelis, M.D.

       4.      Attached as Exhibit A is a true and correct copy of Awards and Accreditations for

Hackensack Meridian Health, available at https://hackensackmeridianhealth.org/about/awards-

and-accreditations/.

       5.      Attached as Exhibit B is a true and correct copy of the cited excerpts from the

deposition transcript of Dr. Mary Ann Michelis, dated May 22, 2019.

       6.      Attached as Exhibit C is a true and correct copy of Mylan’s Memorandum of Law

in Support of Plaintiff’s Motion for a Status Quo Preliminary Injunction, Mylan Specialty L.P. v.

Karen L. Bowling, Secretary of the of the West Virginia Department of Health and Human

Resources, Civ. Action No. 15-C-584, dated March 25, 2015.

       7.      Attached as Exhibit D is a true and correct copy of the Expert Report of Michael S.

Blaiss, M.D., dated March 25, 2019.

       8.      Attached as Exhibit E is a true and correct copy of the cited excerpts from the

deposition transcript of Michael S. Blaiss, M.D., dated May 17, 2019.
    Case 2:17-md-02785-DDC-TJJ Document 1794-1 Filed 08/08/19 Page 3 of 4




       9.     Attached as Exhibit F is a true and correct copy of the FDA Warning Letter to

Meridian Medical Technologies, Inc. a Pfizer Company, dated September 5, 2017, available at

https://www.fda.gov/iceci/enforcementactions/warningletters/2017/ucm574981.htm.

       I declare under penalty of perjury that the foregoing facts are true and correct.   This

declaration was executed on the 8th day of August, 2019.


                                                /s/ Eric Hochstadt
                                              Eric Hochstadt




                                              2
    Case 2:17-md-02785-DDC-TJJ Document 1794-1 Filed 08/08/19 Page 4 of 4




                               CERTIFICATE OF SERVICE

       I hereby certify that on August 8, 2019, the foregoing was filed via CM-ECF and by e-mail

to all counsel of record.


                                                 /s/ Eric Hochstadt
                                               Eric Hochstadt
